Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4 - 6, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4981882 (US’882).
Regarding claim 1, US’882 discloses an aqueous titanium dioxide dispersion comprising titanium dioxide particles having hydrophobic coating (col. 7, lines 3-12 and 28-30), a nonionic surfactant with a HLB of 10-19 (col.1, lines 60-65), a basic compound (col. 5, lines 40-45) and a PH of 8-10 (col, 5 lines 47-48). US’882 discloses that anionic dispersants include salts of fatty acids such as potassium oleate, metal alkyl sulfates, such as sodium lauryl sulfate (col.12, lines 60-65). It is reasonable to expect that at least some of the dispersant is on the titanium particles. There is no limitation about the amount of the hydrophobic compound amount on the titanium oxide, thus any amount larger than zero is read on the claims.
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 4, US’882 discloses that TiPure™ R-940 is used as titanium oxide. Mere purity of a product, by itself, does not render the product nonobvious.
Regarding claims 5, and 14, US’882 discloses that TiPure™ R-940 is used as titanium oxide. The particulate solids to be coated or encapsulated may be in any desired configuration and are of a size capable of being dispersed in an aqueous medium (col. 6, lines 55-57). It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
.
Claims 2, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4981882 (US’882), further in view of US 20160251524 (US’524).
Regarding claim 2, US’882 discloses an aqueous titanium dioxide dispersion comprising titanium dioxide particles having hydrophobic coating (col. 7, lines 3-12 and 28-30), a nonionic surfactant with a HLB of 10-19 (col.1, lines 60-65), a basic compound (col. 5, lines 40-45) and a PH of 8-10 (col, 5 lines 47-48). It is reasonable to expect that at least some of the dispersant is on the titanium particles. There is no limitation about the amount of the hydrophobic compound amount on the titanium oxide, thus any amount larger than zero is read on the claims.
But it is silent that the basic compound is alkanolamine.
US’524 discloses an aqueous pigment dispersion containing the pigment dispersant, a pigment such as titanium oxide, a basic compound, and an aqueous medium(abstract and [0154]).
Examples of the basic compound include inorganic basic substances such as alkali metal hydroxides, e.g., sodium hydroxide and potassium hydroxide, and organic basic compounds such as ammonium, triethylamine, and alkanolamine([0108].

Regarding claim 10, US’882 discloses that TiPure™ R-940 is used as titanium oxide. Mere purity of a product, by itself, does not render the product nonobvious.
Regarding claim 12, US’882 discloses that TiPure™ R-940 is used as titanium oxide. The particulate solids to be coated or encapsulated may be in any desired configuration and are of a size capable of being dispersed in an aqueous medium (col. 6, lines 55-57). It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 15, US’882 discloses that the surface of the particles may be of a different composition than the underlying structure. The solid surface of the particles may thus be selected to provide the desired hydrophilic properties. Composite solids include, e.g., aluminum having an aluminum oxide surface thereon and conventional titanium dioxide pigments having alumina, silica or alumina and silica coatings thereon(col.6, lines 35-40).
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
The applicant argues that Smith teaches in a direction away from the claimed invention. The Examiner respectfully submits that US’882 discloses a titanium dioxide aqueous dispersion comprising a titanium dioxide particle having a hydrophobic compound on the surface, an aqueous dispersion medium, a nonionic surfactant having an HLB value of 10 or more, and a basic compound, wherein a pH of the titanium dioxide aqueous dispersion is in a range of 8.5 to 13 (claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731